IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 23, 2008
                                     No. 07-30600
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

ANTHONY J GOBERT,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                         USDC No. 2:06-CR-20001-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Anthony J. Gobert has appealed his jury conviction of being a felon in
possession of a firearm. He contends that the evidence introduced to prove his
guilt was insufficient. We review this question for a manifest miscarriage of
justice because Gobert failed to renew his motion for judgment of acquittal at the
close of all the evidence. See United States v. Avants, 367 F.3d 433, 449 (5th Cir.
2004). Under that standard, Gobert must show that the record is “devoid of



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30600

evidence of guilt” or that the evidence is “so tenuous that a conviction is
shocking.” Avants, 367 F.3d at 449.
      Gobert contends only that the Government failed to prove that he was in
possession of a firearm. See United States v. Guidry, 406 F.3d 314, 318 (5th Cir.
2005) (listing elements of offense); 18 U.S.C. § 922(g)(1). Gobert was observed
by an acquaintance in possession of a firearm. Accordingly, there was direct
evidence that Gobert possessed a firearm and the record was not “devoid of
evidence” as to that element of the offense. See Avants, 367 F.3d at 449; United
States v. Munoz, 150 F.3d 401, 416 (5th Cir. 1998). The conviction is
      AFFIRMED.




                                       2